

Exhibit 10.5
FLUIDIGM CORPORATION
2020 CHANGE OF CONTROL AND SEVERANCE PLAN
AND SUMMARY PLAN DESCRIPTION


Adopted as of August 4, 2020


1.Introduction. The purpose of this Fluidigm Corporation 2020 Change of Control
and Severance Plan, or Plan (as defined in Section 2 below), is to provide
assurances of specified benefits to certain employees of the Company whose
employment is subject to being involuntarily terminated other than for death,
Disability, or Cause or voluntarily terminated for Good Reason under the
circumstances described herein. This Plan is an “employee welfare benefit plan,”
as defined in Section 3(1) of the U.S. Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). This document constitutes both the written
instrument under which the Plan is maintained and the required summary plan
description for the Plan. This Plan is a replacement for that certain Fluidigm
Corporation Change of Control and Severance Plan and Summary Plan Description
adopted by the Compensation Committee of Fluidigm Corporation on August 21, 2017
(the “Prior Plan”). The Prior Plan expires according to its terms and will not
be renewed. By becoming a Participant under this Plan (and immediately upon
execution of the Participation Agreement), the Participant expressly
acknowledges that Participant will cease being a participant under or entitled
to any benefits under the Prior Plan.
2.Important Terms. The following words and phrases, when the initial letter of
the term is capitalized, will have the meanings set forth in this Section 2,
unless a different meaning is plainly required by the context:
2.1 “Administrator” means the Company, acting through the Compensation Committee
or another duly constituted committee of members of the Board, or any person to
whom the Administrator has delegated any authority or responsibility with
respect to the Plan pursuant to Section 12, but only to the extent of such
delegation.
2.2 “Board” means the Board of Directors of the Company.
2.3. “Cause” exists upon (i) a Participant’s conviction of, or plea of guilty or
nolo contendere to, any crime involving dishonesty or moral turpitude or any
felony; or (ii) a Participant’s (a) engagement in material dishonesty, willful
misconduct, or gross negligence—in each case in connection with the
Participant’s position at the Company; (b) breach of any confidentiality,
invention assignment, non-disclosure, or non-solicitation agreement entered into
between the Company and the Participant; (c) material violation of a written
Company policy or procedure that has been provided to the Participant, which
violation causes substantial injury to the Company; or (d) willful refusal to
perform the Participant’s assigned duties to the Company, following written
notice of such refusal by the Company and a period of fifteen (15) days to cure
the same and the Participant’s failure to cure during such time period. No act
or omission shall be considered “willful” if such act or omission was done, or
not done, in the reasonable, good-faith belief that such act or omission was in
the best interests of the Company or upon the advice of counsel to the Company.
1 of 13

--------------------------------------------------------------------------------



2.4. “Change of Control” means the occurrence of any of the following events:
2.4.1 Change in Ownership of the Company. A change in the ownership of the
Company that occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company; provided,
however, that for purposes of this subsection, the acquisition of additional
stock by any one Person considered to own more than fifty percent (50%) of the
total voting power of the stock of the Company will not be considered a Change
in Control. Further, if the stockholders of the Company immediately before such
change in ownership continue to retain immediately after the change in ownership
direct or indirect beneficial ownership of fifty percent (50%) or more of the
total voting power of the stock of the Company or of the ultimate parent entity
of the Company in substantially the same proportions as their ownership of the
Company’s voting stock immediately prior to the change in ownership, such event
shall not be considered a Change in Control under this subsection. For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities that own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities.
2.4.2.  Change in Effective Control of the Company. A change in the effective
control of the Company that occurs on the date that a majority of members of the
Board is replaced during any twenty-four (24) month period with individuals
whose appointment or election to the Board is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this subsection (b), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
2.4.3 Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets that
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than fifty percent (50%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection 2.4.3, the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (a) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer; or (b) a transfer of
assets by the Company to (i) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock; (ii)
an entity as to which fifty percent (50%) or more of the total value or voting
power is owned, directly or indirectly, by the Company; (iii) a Person that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting power of all the outstanding stock of the Company; or (iv) an entity as
to which at least fifty percent (50%) of the total value or voting power is
owned, directly or indirectly, by a Person described in 2.4.3(b)(iii). For
purposes of this subsection 2.4.3, “gross fair market value” means the value of
the assets of the Company, or
2 of 13

--------------------------------------------------------------------------------



the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
For purposes of this Section 2.4, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding any of the foregoing, however, in any circumstance or
transaction in which compensation or benefits paid under this Plan would result
in imposition of an additional tax under Section 409A of the Code (as defined
below) if the foregoing definition of “Change of Control” were to apply, but
would not result in the imposition of any additional tax if the term “Change of
Control” were defined herein to mean a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5), then “Change of Control”
shall mean a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), but only to the extent necessary to prevent such
compensation from becoming subject to an additional tax under Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its primary purpose is to change the jurisdiction of
the Company’s incorporation, or (ii) its primary purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.
2.5. “Change of Control Period” means the time period beginning three (3) months
prior to a Change of Control (or three months prior to signing of a definitive
agreement to consummate a Change of Control if the Company enters into such an
agreement) and ending on the date that is twelve (12) months following the
Change of Control.
2.6. “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.7. “Company” means Fluidigm Corporation and any successor that assumes the
obligations of the Company under the Plan by way of merger, acquisition,
consolidation or other transaction.
2.8. “Disability” means that Participant has been unable to perform his or her
Company duties as the result of Participant’s incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Participant or Participant’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate
Participant’s employment. In the event that Participant resumes the performance
of substantially all of his or her duties hereunder before the termination of
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.
3 of 13

--------------------------------------------------------------------------------



2.9. “Effective Date” means August 4, 2020, which is the date the Plan was
adopted by the Compensation Committee of the Board.
2.10. “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
2.11. “Equity Awards” means a Participant’s outstanding stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares, performance stock units, and any other Company equity compensation
awards.
2.12. “Good Reason” has the meaning set forth in the Participant’s Participation
Agreement.
2.13. “Involuntary Termination” means a Non-COC Involuntary Termination or a COC
Involuntary Termination, in each case, under the circumstances described in
Section 4 or Section 5, as applicable.
2.14. “Participant” means an employee of the Company or of any parent or
subsidiary of the Company who (a) has been designated by the Administrator to
participate in the Plan and (b) has timely and properly executed and delivered a
Participation Agreement to the Company.
2.15. “Participation Agreement” means the individual agreement (as will be
provided in separate cover as Appendix A) provided by the Administrator to a
Participant under the Plan, which has been signed and accepted by the
Participant.
2.16. “Plan” means the Fluidigm Corporation 2020 Change of Control and Severance
Plan as set forth in this document and as hereafter amended from time to time.
2.17. “Section 409A” means Section 409A of the Code and the final regulations
and any guidance promulgated thereunder.
2.18. “Section 409A Limit” means two (2) times the lesser of: (i) the
Participant’s annualized compensation based upon the annual rate of pay paid to
the Participant during the taxable year preceding the taxable year of the
Participant’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the
Participant’s employment is terminated.
2.19. “Severance Benefits” means the compensation and other benefits that the
Participant will be provided in the circumstances described in Section 4 or
Section 5 of the Plan, as applicable.
3.Eligibility for Severance Benefits. An individual is eligible for Severance
Benefits under the Plan, as described in Section 4 or Section 5, as applicable,
only if he or she experiences an Involuntary Termination.
4.Involuntary Termination Outside the Change of Control Period. If, outside of
the Change of Control Period, the Company (or any parent or subsidiary of the
Company) terminates the Participant’s employment for a reason other than for
Cause, the Participant’s
4 of 13

--------------------------------------------------------------------------------



death or Disability (a “Non-COC Involuntary Termination”), subject to the
Participant’s compliance with Section 7, the Participant will receive the
following Severance Benefits:
4.1. Cash Severance Benefits. Continued payments of cash severance for the
period set forth in the Participant’s Participation Agreement;
4.2. Continued Medical Benefits. If the Participant and any spouse and/or other
dependents of the Participant (“Family Members”) have coverage on the date of
the Participant’s Involuntary Termination under a group health plan sponsored by
the Company, the Company will pay on behalf of Participant the total applicable
premium cost for continued group health plan coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) during the
period of time following the Participant’s employment termination, as set forth
in the Participant’s Participation Agreement, provided that the Participant
validly elects and is eligible to continue coverage under COBRA for the
Participant and any such Family Members; and
4.3. Outplacement Services. Reasonable outplacement services in accordance with
any applicable Company policy in effect as of the Participant’s Non-COC
Involuntary Termination (or if no such policy is in effect, as determined by the
Company, in its sole discretion).
5.Involuntary Termination During the Change of Control Period. If, during the
Change of Control Period, (i) a Participant terminates his or her employment
with the Company (or any parent or subsidiary of the Company) for Good Reason,
or (ii) the Company (or any parent or subsidiary of the Company) terminates the
Participant’s employment for a reason other than Cause or the Participant’s
death or Disability (a “COC Involuntary Termination”), then, in each case,
subject to the Participant’s compliance with Section 7, the Participant will
receive the following Severance Benefits:
5.1. Cash Severance Benefits. A lump-sum payment of cash severance and/or bonus
equal to the amount set forth in the Participant’s Participation Agreement;
5.2. Equity Award Vesting Acceleration Benefit. The Participant’s Equity Awards
will accelerate and vest to the amount set forth in the Participant’s
Participation Agreement, as applicable;
5.3. Continued Medical Benefits. If the Participant, and any Family Member(s)
has/have coverage on the date of the Participant’s Involuntary Termination under
a group health plan sponsored by the Company, the Company will pay on behalf of
Participant the total applicable premium cost for continued group health plan
coverage under the COBRA during the period of time following the Participant’s
employment termination, as set forth in the Participant’s Participation
Agreement, provided that the Participant validly elects and is eligible to
continue coverage under COBRA for the Participant and his or her Family Members;
and
5.4. Outplacement Services. Reasonable outplacement services in accordance with
any applicable Company policy in effect as of the Participant’s COC Involuntary
Termination (or if no such policy is in effect, as determined by the Company, in
its sole discretion); provided, however, that such outplacement services shall
be in no case less than
5 of 13

--------------------------------------------------------------------------------



the outplacement services provided under any applicable Company policy in effect
immediately prior to the applicable Change of Control.
6.Limitation on Payments. In the event that the severance and other benefits
provided for in this Plan or otherwise (“280G Payments”) payable to a
Participant (i) constitute “parachute payments” within the meaning of Section
280G of the Code, and (ii) but for this Section 6, would be subject to the
excise tax imposed by Section 4999 of the Code, then the 280G Payments will be
either:
6.1. delivered in full, or
6.2. delivered as to such lesser extent as would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by the Participant on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (a) cancellation
of awards granted “contingent on a change in ownership or control” (within the
meaning of Code Section 280G); (b) a pro rata reduction of (i) cash payments
that are subject to Section 409A as deferred compensation and (ii) cash payments
not subject to Section 409A; (c) a pro rata reduction of (i) employee benefits
that are subject to Section 409A as deferred compensation and (ii) employee
benefits not subject to Section 409A; and (d) a pro rata cancellation of (i)
accelerated vesting equity awards that are subject to Section 409A as deferred
compensation and (ii) equity awards not subject to Section 409A. In the event
that acceleration of vesting of equity awards is to be cancelled, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Participant’s equity awards. Notwithstanding the foregoing, to the
extent the Company submits any payment or benefit payable to the Participant
under this Plan or otherwise to the Company’s stockholders for approval in
accordance with Treasury Regulation Section 1.280G-1 Q&A 7, the foregoing
provisions shall not apply following such submission and such payments and
benefits will be treated in accordance with the results of such vote, except
that any reduction in, or waiver of, such payments or benefits required by such
vote will be applied without any application of discretion by the Participant
and in the order prescribed by this Section 6.
Unless the Participant and the Company otherwise agree in writing, any
determination required under this Section 6 will be made in writing by the
Company’s independent public accountants immediately prior to the Change of
Control or such other person or entity to which the parties mutually agree (the
“Firm”), whose determination will be conclusive and binding upon the Participant
and the Company. For purposes of making the calculations required by this
Section 6 the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The
Participant and the Company will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section 6. The Company will bear all costs the Firm may incur in
connection with any calculations contemplated by this Section 6.
6 of 13

--------------------------------------------------------------------------------



7.Conditions to Receipt of Severance.
7.1. Release Agreement. As a condition to receiving the Severance Benefits under
this Plan, each Participant will be required to sign and not revoke a separation
and release of claims agreement in substantially the form attached this Plan as
Appendix B (the “Release”). In all cases, the Release must become effective and
irrevocable no later than the 60th day following the Participant’s Involuntary
Termination (the “Release Deadline Date”). If the Release does not become
effective and irrevocable by the Release Deadline Date, the Participant will
forfeit any right to the Severance Benefits. In no event will the Severance
Benefits be paid or provided until the Release becomes effective and
irrevocable.
7.2. Other Requirements. A Participant’s receipt of Severance Benefits will be
subject to the Participant continuing to comply with the provisions of this
Section 7 and the terms of any confidentiality, proprietary information and
inventions agreement and such other appropriate agreement between the
Participant and the Company. Severance Benefits under this Plan will terminate
immediately for a Participant if the Participant, at any time, violates any such
agreement and/or the provisions of this Section 7.
8.Timing of Severance Benefits. Provided that the Release becomes effective and
irrevocable by the Release Deadline Date and subject to Section 10, the
Severance Benefits will be paid (or in the case of Severance Benefits scheduled
to be paid installments, will commence) on the first Company payroll date
following the Release Deadline Date (such payment date, the “Severance Start
Date”), and any severance payments or benefits otherwise payable to the
Participant during the period immediately following the Participant’s
termination of employment with the Company through the Severance Start Date will
be paid in a lump sum to the Participant on the Severance Start Date, with any
remaining payments to be made as provided in this Plan.
9.Exclusive Benefit. The benefits provided under this Plan shall be the
exclusive benefit for a Participant related to termination of employment and/or
change in control and shall supersede and replace any severance and/or change in
control benefits set forth in any offer letter, employment agreement and/or
severance agreement, including without limitation the Prior Plan. For the
avoidance of doubt, if a Participant was otherwise eligible to participate in
any other Company severance plan (whether or not subject to ERISA), then
participation in this Plan will supersede and replace eligibility in such other
plan.
10.Section 409A.
10.1. Notwithstanding anything to the contrary in this Plan, no severance
payments or benefits to be paid or provided to a Participant, if any, under this
Plan that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or provided until the
Participant has a “separation from service” within the meaning of Section 409A.
Similarly, no severance payable to a Participant, if any, under this Plan that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A 1(b)(9) will be payable until the Participant has a “separation
from service” within the meaning of Section 409A.
7 of 13

--------------------------------------------------------------------------------



10.2. It is intended that none of the severance payments or benefits under this
Plan will constitute Deferred Payments but rather will be exempt from Section
409A as a payment that would fall within the “short-term deferral period” as
described in Section 10.3 below or resulting from an involuntary separation from
service as described in Section 10.4 below. In no event will a Participant have
discretion to determine the taxable year of payment of any Deferred Payment.
10.3. Notwithstanding anything to the contrary in this Plan or in any
Participation Agreement, if a Participant is a “specified employee” within the
meaning of Section 409A at the time of the Participant’s separation from service
(other than due to death), then the Deferred Payments, if any, that are payable
within the first six (6) months following the Participant’s separation from
service, will become payable on the date six (6) months and one (1) day
following the date of the Participant’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, in the event of the Participant’s death following the
Participant’s separation from service, but before the six-month anniversary of
the separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Participant’s death and all other Deferred Payments will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Plan is intended to
constitute a separate payment under Section 1.409A-2(b)(2) of the Treasury
Regulations.
10.4. Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of Section 10
above.
10.5. Any amount paid under this Plan that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of Section 10
above.
10.6. The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided under the Plan will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. Notwithstanding anything to the contrary in the Plan, including but not
limited to Sections 12 and 15, the Company reserves the right to amend the Plan
as it deems necessary or advisable, in its sole discretion and without the
consent of the Participants, to comply with Section 409A or to avoid income
recognition under Section 409A prior to the actual payment of benefits under the
Plan or imposition of any additional tax. In no event will the Company reimburse
a Participant for any taxes that may be imposed on the Participant as result of
Section 409A.
11.Withholdings. The Company will withhold from any payments or benefits under
the Plan all applicable U.S. federal, state, local and non-U.S. taxes required
to be withheld and any other required payroll deductions.
8 of 13

--------------------------------------------------------------------------------



12.Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in its sole discretion). The Administrator is
the “named fiduciary” of the Plan for purposes of ERISA and will be subject to
the fiduciary standards of ERISA when acting in such capacity. Any decision made
or other action taken by the Administrator with respect to the Plan, and any
interpretation by the Administrator of any term or condition of the Plan, or any
related document, will be conclusive and binding on all persons and be given the
maximum possible deference allowed by law. In accordance with Section 2.1, the
Administrator (a) may, in its sole discretion and on such terms and conditions
as it may provide, delegate in writing to one or more officers of the Company
all or any portion of its authority or responsibility with respect to the Plan,
and (b) has the authority to act for the Company (in a non-fiduciary capacity)
as to any matter pertaining to the Plan; provided, however, that any Plan
amendment or termination or any other action that reasonably could be expected
to increase materially the cost of the Plan must be approved by the Board.
13.Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.1 and 12, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act upon or make determinations regarding any matters
pertaining specifically to his or her own benefit or eligibility under the Plan.
The Administrator will act upon and make determinations regarding any matters
pertaining specifically to the benefit or eligibility of each such officer under
the Plan.
14.Term. This Plan will have a term of three years commencing on the Effective
Date and expiring on the third anniversary of the Effective Date (the “Initial
Term”) and shall, thereafter, automatically renew for successive one-year
periods (each a “Renewal Term” and, collectively with the Initial Term, the
“Term”) unless, upon the decision of the Administrator, the Company notifies the
Participants who remain eligible for benefits under this Plan of the Plan’s
nonrenewal at least twelve (12) months prior to the commencement of such Renewal
Term, in which case such Renewal Term will be canceled and the Plan will expire
on the anniversary of Initial Term or the relevant Renewal Term, as applicable.
If a Change of Control occurs, the Term will extend automatically through the
date that is twelve (12) months following the effective date of the Change of
Control. If a Participant becomes entitled to benefits during the Term, the Plan
will not terminate with respect to such Participant until all of the obligations
of the Company and such Participant with respect to this Plan have been
satisfied.
15.Amendment or Termination. The Company, by action of the Administrator,
reserves the right to amend or terminate the Plan at any time, without advance
notice to any Participant and without regard to the effect of the amendment or
termination on any Participant or on any other individual. Any amendment or
termination of the Plan will be in writing. In addition, notwithstanding the
preceding, during the Term, the Company may not, without a Participant’s written
consent, amend or terminate the Plan in any way, nor take any other action, that
(i) prevents that Participant from becoming eligible for the Severance Benefits
under the Plan, or (ii) reduces or alters to the detriment of the Participant
the Severance Benefits payable, or potentially payable, to a Participant under
the Plan (including,
9 of 13

--------------------------------------------------------------------------------



without limitation, imposing additional conditions). Any action of the Company
in amending or terminating the Plan will be taken in a non-fiduciary capacity.
16.Claims and Appeals.
16.1. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator within 90 days of the earlier of (i) the date the claimant learned
the amount of his or her benefits under the Plan or (ii) the date the claimant
learned that he or she will not be entitled to any benefits under the Plan. If
the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice also will
describe any additional information needed to support the claim and the Plan’s
procedures for appealing the denial. The denial notice will be provided within
90 days after the claim is received. If special circumstances require an
extension of time (up to 90 days), written notice of the extension will be given
within the initial 90-day period. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim.
16.2. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his
or her authorized representative) may apply in writing to the Administrator for
a review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of its decision on review within 60 days after it receives a review
request. If additional time (up to 60 days) is needed to review the request, the
claimant (or representative) will be given written notice of the reason for the
delay. This notice of extension will indicate the special circumstances
requiring the extension of time and the date by which the Administrator expects
to render its decision. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Plan on which the denial is
based. The notice also will include a statement that the claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.
17.Attorneys’ Fees. The parties shall each bear their own expenses, legal fees
and other fees incurred in connection with this Plan.
18.Source of Payments. All payments under the Plan will be paid from the general
funds of the Company; no separate fund will be established under the Plan, and
the Plan will have no assets. No right of any person to receive any payment
under the Plan will be any greater than the right of any other general unsecured
creditor of the Company.
19.Inalienability. In no event may any current or former employee of the Company
or any of its subsidiaries or affiliates sell, transfer, anticipate, assign or
otherwise dispose of any
10 of 13

--------------------------------------------------------------------------------



right or interest under the Plan. At no time will any such right or interest be
subject to the claims of creditors nor liable to attachment, execution or other
legal process.
20.No Enlargement of Employment Rights. Neither the establishment or maintenance
or amendment of the Plan, nor the making of any benefit payment hereunder, will
be construed to confer upon any individual any right to continue to be an
employee of the Company. The Company expressly reserves the right to discharge
any of its employees at any time, with or without cause. However, as described
in the Plan, a Participant may be entitled to benefits under the Plan depending
upon the circumstances of his or her termination of employment.
21.Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Plan and agree expressly to perform the obligations
under the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.
22.Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of California (but not its conflict of
laws provisions).
23.Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.
24.Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.
25.Indemnification. The Company hereby agrees to indemnify and hold harmless the
officers and employees of the Company, and the members of its Board, from all
losses, claims, costs or other liabilities arising from their acts or omissions
in connection with the administration, amendment or termination of the Plan, to
the maximum extent permitted by applicable law. This indemnity will cover all
such liabilities, including judgments, settlements and costs of defense. The
Company will provide this indemnity from its own funds to the extent that
insurance does not cover such liabilities. This indemnity is in addition to and
not in lieu of any other indemnity provided to such person by the Company.
26.Additional Information.
Plan Name:   Fluidigm Corporation 2020 Change of Control and  Severance Plan
Plan Sponsor:   Fluidigm Corporation
c/o General Counsel
2 Tower Place, Suite 2000
South San Francisco, CA 94080
11 of 13

--------------------------------------------------------------------------------



Identification Numbers: EIN: 77-0513190
PLAN: 502
Plan Year:   Company’s fiscal year
Plan Administrator:  Fluidigm Corporation
Attention: Administrator of the Fluidigm Corporation 2020 Change of Control and
Severance Plan
2 Tower Place, Suite 2000
South San Francisco, CA 94080
650-266-6000
Agent for Service of
Legal Process:   Fluidigm Corporation
           Attention: General Counsel
2020 Change of Control and Severance Plan
2 Tower Place, Suite 2000
South San Francisco, CA 94080
650-266-6000
           Service of process also may be made upon the Administrator.
Type of Plan:   Severance Plan/Employee Welfare Benefit Plan
Plan Costs:   The cost of the Plan is paid by the Employer.
27.Statement of ERISA Rights.
As a Participant under the Plan, you have certain rights and protections under
ERISA:
•You may examine (without charge) all Plan documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor. These
documents are available for your review in the Company’s Human Resources
Department.


•You may obtain copies of all Plan documents and other Plan information upon
written request to the Administrator. A reasonable charge may be made for such
copies.
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of you and the other Participants. No one, including the Company or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a benefit under the Plan or exercising your rights
under ERISA. If your claim for payments or benefits under the Plan is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Section 16 above.)
Under ERISA, there are steps you can take to enforce the above rights. For
example, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the
Administrator to provide the materials and to pay you up
12 of 13

--------------------------------------------------------------------------------



to $110 a day until you receive the materials, unless the materials were not
sent due to reasons beyond the control of the Administrator. If you have a claim
which is denied or ignored, in whole or in part, you may file suit in a federal
court. If it should happen that you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court.
In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.
If you have any questions regarding the Plan, please contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
you may contact the nearest area office of the Employee Benefits Security
Administration (formerly the Pension and Welfare Benefits Administration), U.S.
Department of Labor, listed in your telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210.
You also may obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.


13 of 13


--------------------------------------------------------------------------------



CEO
Appendix A
Fluidigm Corporation 2020 Change of Control and Severance Plan
Participation Agreement


Fluidigm Corporation (the “Company”) is pleased to inform you, S. Christopher
Linthwaite, that you have been selected to participate in the Company’s 2020
Change of Control and Severance Plan (the “Plan”) as a Participant.
A copy of the Plan was delivered to you with this Participation Agreement. Your
participation in the Plan is subject to all of the terms and conditions of the
Plan. The capitalized terms used but not defined herein will have the meanings
ascribed to them in the Plan.
In order to actually become a participant in the Plan, you must complete and
sign this Participation Agreement.
Definition of “Good Reason”
“Good Reason” means the occurrence of one or more of the following events
effected without your prior consent, provided you terminate your employment with
the Company within one (1) year following the initial existence of the “Good
Reason” condition (discussed below): (i) the assignment to you of any duties or
the reduction of your then-current duties, either of which results in a material
diminution in your then-current position or responsibilities with the Company,
including a requirement that you are required to report to a corporate officer
or employee instead of reporting directly to the board of directors of the
Company or, if the Company becomes a subsidiary of another corporation, the
board of directors of the Company’s parent company; (ii) a material reduction by
the Company in your then-current base salary; (iii) a material change in the
geographic location at which you must perform services (for purposes of this
Participation Agreement, your relocation to a facility or a location less than
25 miles from your then-present location shall not be considered a material
change in geographic location); or (iv) any material breach by the Company of
any material provision of this Participation Agreement. You will not resign for
Good Reason without first providing the Company with written notice of the acts
or omissions constituting the grounds for “Good Reason” within 90 days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of not less than 30 days following the date of such notice.
Non-COC Involuntary Termination
If, outside of the Change of Control Period, you incur a Non-COC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive:
1.Cash Severance Benefits. An aggregate amount equal to 200% of your annual base
salary in effect as of the date of your Non-COC Involuntary Termination paid in
equal installments over a period of 24 months following your termination date.
2.Continued Medical Benefits. Payment by the Company of continued health
coverage under COBRA for a period of 12 months following your termination of
employment.
3.Outplacement Services. Outplacement services as described in Section 4.3 of
the Plan.
A-1

--------------------------------------------------------------------------------



COC Involuntary Termination
If, during the Change of Control Period, you incur a COC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive:
1.Cash Severance Benefits.
a.A lump-sum payment equal to 250% of the sum of (x) your annual base salary (as
in effect immediately prior to the Change of Control or your COC Involuntary
Termination, whichever is greater), plus (y) the greater of (A) your annual
target bonus (as in effect immediately prior to the Change of Control or your
COC Involuntary Termination, whichever is greater) or (B) the average of the
annual bonuses actually paid to you for the three (3) fiscal years preceding the
year in which your COC Involuntary Termination occurs. For the avoidance of
doubt, if you incurred a termination prior to a Change of Control that qualifies
as a COC Involuntary Termination, then you will be entitled to a lump-sum
payment of the amount calculated under the preceding sentence, less amounts
already paid as cash Severance Benefits for a Non-COC Involuntary Termination.
b.A lump sum amount equal to (i) your annual target bonus (as in effect
immediately prior to the Change of Control or your COC Involuntary Termination,
whichever is greater), multiplied by (ii) a fraction, the numerator of which is
the number of days worked by you during the year in which the COC Involuntary
Termination occurs and the denominator of which is 365.
2.Continued Medical Benefits. Payment by the Company of continued health
coverage under COBRA (or, for any period after expiration of COBRA eligibility,
reimbursement of health insurance monthly costs up the amount of the COBRA
premium that would be payable if COBRA were available at such time) for a period
of 30 months following your termination of employment.
3.Equity Award Vesting Acceleration. 100% of your then-outstanding and unvested
Equity Awards will become vested in full. If, however, an outstanding Equity
Award is to vest and/or the amount of the award to vest is to be determined
based on the achievement of performance criteria, then, unless expressly
otherwise provided in the applicable Equity Award agreement, the Equity Award
will vest as to 100% of the “Baseline Number of Restricted Stock Units” or
“Baseline Number of Performance Units” (as defined in the Company’s grant
agreements) or the equivalent measure of the number of units or shares that vest
at 100% of target levels of achievement under the relevant Equity Award. Except
otherwise provided in the applicable Equity Award agreement, shares owed upon
such vesting (and exercise if applicable) of Equity Awards will issued to you as
promptly as practicable and no more than 30 days after they become issuable
(whether through the vesting acceleration alone or upon an exercise of options
following such vesting acceleration). Notwithstanding the foregoing, to the
extent that the payment or settlement of an Equity Award is subject to Section
409A, the Equity Award will be paid or settled in a manner that will meet the
requirements of Section 409A such that the payment or settlement will not be
subject to the additional tax or interest applicable under Section 409A.
4.Outplacement Services. Outplacement services as described in Section 5.4 of
the Plan.
A-2

--------------------------------------------------------------------------------



Additional Benefits
In addition to the foregoing benefits, in addition to the Plan benefits
described above, if, during the Change of Control Period, you incur a COC
Involuntary Termination, then subject to the terms and conditions of the Plan,
the Company will reimburse your reasonable attorneys’ fees incurred in
connection with the review of the Release and any related separation agreements
and documents, up to $8,000.
Furthermore, if you incur a Non-COC Involuntary Termination or a COC Involuntary
Termination, the Company will assign to you and reimburse you for payment of
premiums paid by you to maintain the life insurance policy insuring your life
(as referenced in your Endorsement Split-Dollar Life Insurance Agreement, dated
as of September 9, 2017, with the Company) for up to 30 months following your
termination of employment.
General Provisions
For clarity, any severance payments provided for herein that are based on annual
base salary (and any reduction to base salary constituting “Good Reason”) shall
be calculated without giving effect to any temporary reduction in base salary
imposed by the Company or agreed to by you in connection with any global
pandemic or comparable global or U.S. emergency that threatens the Company’s
economic position.
In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Company the Release,
which must have become effective and irrevocable within the requisite period set
forth in the Plan.
[Remainder of This Page Intentionally Left Blank]


A-3

--------------------------------------------------------------------------------



By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
2020 Change of Control and Severance Plan and Summary Plan Description; (2) you
have carefully read this Participation Agreement and the 2020 Change of Control
and Severance Plan and Summary Plan Description; (3) decisions and
determinations by the Administrator under the Plan will be final and binding on
you and your successors; and (4) participation in the Plan and this
Participation Agreement replaces in its entirety any severance and/or change of
control provisions set forth in any offer letter, employment agreement and/or
Equity Award agreement, including, but not limited to, the Prior Plan and your
Employment and Severance Agreement with the Company dated August 1, 2016.
FLUIDIGM CORPORATION


________________________________
Signature


_________________________________
Name


_________________________________
Title
PARTICIPANT


________________________________
Signature


_________________________________
Name


_________________________________
Date

Attachment: Fluidigm Corporation 2020 Change of Control and Severance Plan and
Summary Plan Description
[Signature Page to the Participation Agreement]
A-4


--------------------------------------------------------------------------------



Executive Leadership Team Members
Appendix A
Fluidigm Corporation 2020 Change of Control and Severance Plan
Participation Agreement


Fluidigm Corporation (the “Company”) is pleased to inform you that you have been
selected to participate in the Company’s 2020 Change of Control and Severance
Plan (the “Plan”) as a Participant.
A copy of the Plan was delivered to you with this Participation Agreement. Your
participation in the Plan is subject to all of the terms and conditions of the
Plan. The capitalized terms used but not defined herein will have the meanings
ascribed to them in the Plan.
In order to actually become a participant in the Plan, you must complete and
sign this Participation Agreement.
Definition of “Good Reason”
“Good Reason” means the occurrence of one or more of the following events
effected without your prior consent, provided you terminate your employment with
the Company within one (1) year following the initial existence of the “Good
Reason” condition (discussed below): (i) the assignment to you of any duties or
the reduction of your then-current duties, either of which results in a material
diminution in your then-current position or responsibilities with the Company
including, without limitation, any negative change in reporting hierarchy
involving you or the person to whom you directly report; (ii) a material
reduction by the Company in your then-current base salary; (iii) a material
change in the geographic location at which you must perform services (for
purposes of this Participation Agreement, your relocation to a facility or a
location less than 25 miles from your then-present location shall not be
considered a material change in geographic location); or (iv) any material
breach by the Company of any material provision of this Participation Agreement.
You will not resign for Good Reason without first providing the Company with
written notice of the acts or omissions constituting the grounds for “Good
Reason” within 90 days of the initial existence of the grounds for “Good Reason”
and a reasonable cure period of not less than 30 days following the date of such
notice.
Non-COC Involuntary Termination
If, outside of the Change of Control Period, you incur a Non-COC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive:
1.Cash Severance Benefits. An aggregate amount equal to 75% of your annual base
salary in effect as of the date of your Non-COC Involuntary Termination paid in
equal installments over a period of nine (9) months following your termination
date.
2.Continued Medical Benefits. Payment by the Company of continued health
coverage under COBRA for a period of nine (9) months following your termination
of employment. Notwithstanding the foregoing, if you are not employed in the
United States, the benefit under this paragraph will be a regional equivalent to
COBRA determined by the Administrator in its sole discretion.



--------------------------------------------------------------------------------



3.Outplacement Services. Outplacement services as described in Section 4.3 of
the Plan.
COC Involuntary Termination
If, during the Change of Control Period, you incur a COC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive:
1.Cash Severance Benefits.
a.A lump-sum payment equal to 150% of the sum of (x) your annual base salary (as
in effect immediately prior to the Change of Control or your COC Involuntary
Termination, whichever is greater), plus (y) the greater of (A) your annual
target bonus (as in effect immediately prior to the Change of Control or your
COC Involuntary Termination, whichever is greater) or (B) the average of the
annual bonuses actually paid to you for the three (3) fiscal years preceding the
year in which your COC Involuntary Termination occurs. For the avoidance of
doubt, if you incurred a termination prior to a Change of Control that qualifies
as a COC Involuntary Termination, then you will be entitled to a lump-sum
payment of the amount calculated under the preceding sentence, less amounts
already paid as cash Severance Benefits for a Non-COC Involuntary Termination.
b.A lump sum amount equal to (i) your annual target bonus (as in effect
immediately prior to the Change of Control or your COC Involuntary Termination,
whichever is greater), multiplied by (ii) a fraction, the numerator of which is
the number of days worked by you during the year in which the COC Involuntary
Termination occurs and the denominator of which is 365.
2.Continued Medical Benefits. Payment by the Company of continued health
coverage under COBRA for a period of 18 months following your termination of
employment. Notwithstanding the foregoing, if you are not employed in the United
States, the benefit under this paragraph will be a regional equivalent to COBRA
determined by the Administrator in its sole discretion.
3.Equity Award Vesting Acceleration. 100% of your then-outstanding and unvested
Equity Awards will become vested in full. If, however, an outstanding Equity
Award is to vest and/or the amount of the award to vest is to be determined
based on the achievement of performance criteria, then, unless expressly
otherwise provided in the applicable Equity Award agreement, the Equity Award
will vest as to 100% of the “Baseline Number of Restricted Stock Units” or
“Baseline Number of Performance Units” (as defined in the Company’s grant
agreements) or the equivalent measure of the number of units or shares that vest
at 100% of target levels of achievement under the relevant Equity Award. Except
otherwise provided in the applicable Equity Award agreement, shares owed upon
such vesting (and exercise if applicable) of Equity Awards will issued to you as
promptly as practicable and no more than 30 days after they become issuable
(whether through the vesting acceleration alone or upon an exercise of options
following such vesting acceleration). Notwithstanding the foregoing, to the
extent that the payment or settlement of an Equity Award is subject to Section
409A, the Equity Award will be paid or settled in a manner that will meet the
requirements of Section 409A such that the payment or settlement will not be
subject to the additional tax or interest applicable under Section 409A.
A-2

--------------------------------------------------------------------------------



4.Outplacement Services. Outplacement services as described in Section 5.4 of
the Plan.
Additional Benefits
In addition to the foregoing benefits, in addition to the Plan benefits
described above, if, during the Change of Control Period, you incur a COC
Involuntary Termination, then subject to the terms and conditions of the Plan,
the Company will reimburse your reasonable attorneys’ fees incurred in
connection with the review of the Release and any related separation agreements
and documents, up to $5,000.
General Provisions
For clarity, any severance payments provided for herein that are based on annual
base salary (and any reduction to base salary constituting “Good Reason”) shall
be calculated without giving effect to any temporary reduction in base salary
imposed by the Company or agreed to by you in connection with any global
pandemic or comparable global or U.S. emergency that threatens the Company’s
economic position.
In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Company the Release,
which must have become effective and irrevocable within the requisite period set
forth in the Plan.
[Remainder of This Page Intentionally Left Blank]
A-3

--------------------------------------------------------------------------------





By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
2020 Change of Control and Severance Plan and Summary Plan Description; (2) you
have carefully read this Participation Agreement and the 2020 Change of Control
and Severance Plan and Summary Plan Description; (3) decisions and
determinations by the Administrator under the Plan will be final and binding on
you and your successors; and (4) participation in the Plan and this
Participation Agreement replaces in its entirety any severance and/or change of
control provisions set forth in any offer letter, employment agreement and/or
Equity Award agreement, including, but not limited to, the Prior Plan.
FLUIDIGM CORPORATION


________________________________
Signature


_________________________________
Name


_________________________________
Title
PARTICIPANT


________________________________
Signature


_________________________________
Name


_________________________________
Date

Attachment: Fluidigm Corporation 2020 Change of Control and Severance Plan and
Summary Plan Description
[Signature Page to the Participation Agreement]
A-4


--------------------------------------------------------------------------------



Appendix B
Fluidigm Corporation 2020 Change of Control and Severance Plan
Form of Release




B-1